Citation Nr: 1547168	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  09-04 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to June 1995.

These matters come before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied entitlement to a rating in excess of 10 percent for left ear hearing loss.

The Veteran testified before the undersigned at a May 2015 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

In July 2015, the Board remanded the issue of entitlement to an increased rating for left ear hearing loss for further development.

An August 2015 rating decision granted service connection for head scars and head disfigurement, and assigned 20 and 10 percent ratings, respectively, effective from March 7, 2015.  In September 2015, the Veteran submitted a notice of disagreement with respect to the effective dates assigned in the August 2015 decision.  Later that month the originating agency notified the Veteran of the actions being taken to develop these matters; as they are not yet ripe for appellate review, the Board will not take jurisdiction of them at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Evidence obtained since the July 2015 Board remand includes a December 2010 VA audiology note reflecting that pure tone audiometry testing was conducted during the examination and that the scanned audiogram is available in "Vista Imaging."  However, the specific results of the audiometry test are not included in the claims file.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file the specific results of the audiometry testing conducted on December 23, 2010 (i.e., a copy of the scanned audiogram available in Vista Imaging).  

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Thereafter, readjudicate the claim, and if appropriate, issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




